          Case 2:18-cv-01127-MJH Document 48 Filed 09/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


       WILLIAM DRUMMOND, GPGC LLC, and                   ) Case No. 2:18-cv-1127-MJH
       SECOND AMENDMENT FOUNDATION, INC.,                )
                                                         )
                      Plaintiffs,                        )
                                                         )
                      v.                                 )
                                                         )
       ROBINSON TOWNSHIP and MARK DORSEY, )
       Robinson Township Zoning Officer, in his official )
       and individual capacities,                        )
                                                         )
                      Defendants.                        )
       ________________________________________ )


                                         Renewal of M otion

       Pursuant to the Third Circuit’s judgment and opinion of August 17, 2021, Dkt. 47-1 at 32,

Plaintiffs William Drummond, GPGC LLC, and Second Amendment Foundation, Inc., respectfully

renew their motion for preliminary injunction, Dkt. 17, which they submit stands fully briefed

pursuant to this Court’s rules, Dkt. 17-1, 30, 32, and ready for decision.

       Dated: September 9, 2021                        Respectfully submitted,

       /s/ Alan Gura                                   /s/ James H. McCune
       Alan Gura (VA Bar No. 68842)                    James H. McCune (PA Bar No. 19852)
       Gura PLLC                                       /s/ K. Bradley Mellor
       916 Prince Street, Suite 107                    K. Bradley Mellor (PA Bar No. 61363)
       Alexandria, VA 22314                            Bowles Rice
       703.835.9085/Fax 703.997.7665                   1800 Main Street, Suite 200
       Admitted pro hac vice                           Cannonsburg, PA 15317
                                                       724.514.8938/Fax 724.514.8954

                                                       Attorneys for Plaintiffs
          Case 2:18-cv-01127-MJH Document 48 Filed 09/09/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of September, 2021, a copy of the foregoing document

was electronically served upon all parties by filing the same with the Clerk of Court using the

CM/ECF system and forwarding to all counsel of record.


                                       /s/ Alan Gura
                                       Alan Gura
